Name: Council Decision (EU) 2017/2431 of 11 December 2017 on the position to be taken, on behalf of the European Union, within the Joint Committee established by the Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part, as regards the adoption of the Rules of Procedure of the Joint Committee and the setting-up of two special working groups
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  EU institutions and European civil service;  European construction;  Asia and Oceania
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/11 COUNCIL DECISION (EU) 2017/2431 of 11 December 2017 on the position to be taken, on behalf of the European Union, within the Joint Committee established by the Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part, as regards the adoption of the Rules of Procedure of the Joint Committee and the setting-up of two special working groups THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part (1) (the Agreement), was signed on 18 February 2017 and is subject to provisional application, pursuant to Article 59(2) and (3) of the Agreement and to Article 3 of Council Decision (EU) 2017/434 (2). (2) Pursuant to Article 49 of the Agreement, a Joint Committee has been established to ensure, inter alia, the proper functioning and implementation of the Agreement. In order to contribute to the effective implementation of the Agreement, the Joint Committee should adopt its rules of procedure. (3) Pursuant to Article 49 of the Agreement, the Joint Committee may decide to set up special committees or working groups to assist it in the performance of its tasks. (4) The position of the Union within the Joint Committee as regards the adoption of the Rules of Procedure of the Joint Committee and the setting up of special working groups should therefore be based on the attached draft Decisions of the Joint Committee, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the Union within the Joint Committee established by Article 49 of the Agreement in relation to: (a) the adoption of the Rules of Procedure of the Joint Committee; and (b) the setting-up of two special working groups, shall be based on the draft Decisions of the Joint Committee attached to this Decision. 2. Minor changes to the draft Decisions of the Joint Committee may be agreed to by the representatives of the Union in the Joint Committee without further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 December 2017. For the Council The President F. MOGHERINI (1) OJ L 67, 14.3.2017, p. 3. (2) Council Decision (EU) 2017/434 of 13 February 2017 on the signing, on behalf of the Union, and provisional application of the Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part (OJ L 67, 14.3.2017, p. 1). DRAFT DECISION No 1/2017 OF THE EU-AFGHANISTAN JOINT COMMITTEE of ¦ regarding the adoption of its Rules of Procedure THE EU-AFGHANISTAN JOINT COMMITTEE, Having regard to the Cooperation Agreement on Partnership and Development between the European Union and its Member States, on the one part, and the Islamic Republic of Afghanistan, of the other part, and in particular Article 49(5) thereof, Whereas: (1) The Cooperation Agreement on Partnership and Development between the European Union and its Member States, on the one part, and the Islamic Republic of Afghanistan, of the other part (1) (the Agreement), was signed on 18 February 2017 and is subject to provisional application pursuant to Article 59(2) and (3) of the Agreement and to Article 3 of Council Decision (EU) 2017/434 (2). (2) The Joint Committee was established pursuant to Article 49 of the Agreement. In order to allow it to perform the tasks entrusted to it, the Joint Committee should adopt its Rules of Procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Joint Committee, as set out in Annex to this Decision, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦ For the EU-Afghanistan Joint Committee The Chair (1) OJ L 67, 14.3.2017, p. 3. (2) Council Decision (EU) 2017/434 of 13 February 2017 on the signing, on behalf of the Union, and provisional application of the Cooperation Agreement on Partnership and Development between the European Union and its Member States, of the one part, and the Islamic Republic of Afghanistan, of the other part (OJ L 67, 14.3.2017, p. 1). ANNEX Rules of Procedure of the Joint Committee Article 1 Composition and chair 1. The Joint Committee shall perform the tasks provided for in Article 49 of the Agreement. 2. The Joint Committee shall be composed of representatives of the Parties at the highest possible level and shall be chaired alternately, for a period of one calendar year, by the Party hosting the meeting in the calendar year in question. 3. The Joint Committee shall be chaired alternately by the Minister of Finance of the Islamic Republic of Afghanistan and the High Representative of the Union for Foreign Affairs and Security Policy. They may delegate their authority to preside over all or part of the meetings of the Joint Committee to a senior official. Article 2 Meetings 1. The Joint Committee shall meet annually. Meetings of the Joint Committee shall be convened by the Chair. Meetings shall be held in Brussels and Kabul alternately, on a date fixed by mutual agreement. Special sessions of the Joint Committee may be held at the request of either Party, if the Parties so agree. 2. If the Parties agree, the meetings of the Joint Committee may exceptionally be held by means of video-conference. Article 3 Participants 1. Each Party shall inform the Chair of the intended composition of its delegation, before each meeting of the Joint Committee. 2. The Chair, in agreement with the Parties, may invite experts or representatives of other bodies to the meeting to act as observers or to provide information on a particular subject. Article 4 Publicity 1. The meetings of the Joint Committee shall be held behind closed doors, unless the Chair, in agreement with the Parties, decides that the meeting shall be public. 2. The Joint Committee may issue statements to the public as it deems appropriate. Article 5 Secretariat A representative of the European External Action Service and a representative of the Government of the Islamic Republic of Afghanistan shall act jointly as Secretaries of the Joint Committee. All communications to and from the Chair shall be forwarded to the Secretaries. Correspondence to and from the Chair may be by any written means, including electronic mail. Article 6 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting of the Joint Committee. The provisional agenda shall be sent, together with the relevant documents, to the Parties at least 15 calendar days before the date of the meeting. 2. Either Party may request the Chair to place an item on the agenda. 3. The agenda shall be adopted by the Joint Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. In special circumstances and in agreement with the Parties, the Chair may shorten the time limit referred to in paragraph 1 in order to take account of the requirements of the particular case. Article 7 Minutes 1. The outcome of the meetings of the Joint Committee shall be in the form of agreed minutes. 2. The Chair shall summarise the conclusions reached by the Joint Committee at each meeting. The two Secretaries shall jointly draw up draft minutes on the basis of those conclusions, preferably at the end of the meeting or at the latest within 30 calendar days following the date of the meeting. 3. The Parties shall approve the draft preferably at the end of the meeting or at the latest within 45 calendar days following the date of the meeting or by any date agreed by the Parties. Once the Parties have approved the draft minutes, two original copies shall be signed by the Chair and by the Secretaries. Each Party shall receive one original copy. Article 8 Decisions and recommendations 1. Decisions and recommendations of the Joint Committee shall be adopted by common agreement of the Parties. 2. Decisions or recommendations of the Joint Committee shall be entitled Decision or Recommendation respectively, followed by a serial number, the date of their adoption and a description of the subject matter. Each decision shall state the date on which it enters into force. 3. The Joint Committee may adopt decisions or recommendations by means of a written procedure. In such cases, the Parties shall agree a time-limit for the duration of the procedure. If at the expiry of that time-limit, no Party has expressed opposition to the proposed decision or recommendation, the Chair shall declare the decision or recommendation to have been adopted by common agreement. 4. Decisions and recommendations of the Joint Committee shall be made in two authentic copies signed by the Chair. 5. Each Party may publish the decisions and recommendations of the Joint Committee in its respective official publication. Article 9 Expenses 1. Each Party shall bear the expenses it incurs in relation to its participation in the meetings of the Joint Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. 2. Each Party shall bear the expenses it incurs in connection with interpretation at meetings and translation. 3. The Party hosting the meeting shall bear the expenses in connection with the organisation of meetings and reproduction of documents. Article 10 Special committees and working groups 1. The Joint Committee may set up special committees or working groups to assist it in the performance of its tasks. 2. The Joint Committee may decide to abolish any existing special committee or working group, adopt or amend their terms of reference. 3. The special committees or working groups shall make detailed reports of their activities to the Joint Committee after each of their meetings and may make recommendations to the Joint Committee. DRAFT DECISION No 2/2017 OF THE EU-AFGHANISTAN JOINT COMMITTEE of ¦ establishing two special working groups and adopting their terms of reference THE EU-AFGHANISTAN JOINT COMMITTEE, Having regard to the Cooperation Agreement on Partnership and Development between the European Union and its Member States, on the one part, and the Islamic Republic of Afghanistan, of the other part, and in particular Article 49(3) thereof, and to Article 10 of the Rules of Procedure of the Joint Committee, Whereas: (1) The Cooperation Agreement on Partnership and Development between the European Union and its Member States, on the one part, and the Islamic Republic of Afghanistan, of the other part (1) (the Agreement), was signed on 18 February 2017 and is subject to provisional application, pursuant to Article 59 thereof. (2) In order to contribute to the effective implementation of the Agreement, its institutional framework should be established. (3) Pursuant to Article 49(3) of the Agreement and Article 10 of the Rules of Procedure of the Joint Committee, the Joint Committee may decide to set up special committees or working groups to assist it in the performance of its tasks. (4) To allow for expert level discussions on the key areas falling within the scope of the Agreement, special working groups should be established. The Parties may further agree to amend the list of special committees or working groups and/or their scope. (5) The special working groups should become operational in a timely manner, HAS ADOPTED THIS DECISION: Article 1 The special working groups listed in Annex A are hereby established. The terms of reference of the special working groups shall be as set out in Annex B. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦ For the EU-Afghanistan Joint Committee The Chair (1) OJ L 67, 14.3.2017, p. 3. ANNEX A EU-Afghanistan Joint Committee Special working groups 1. Special Working Group on Human Rights, Good Governance and Migration. 2. Special Working Group on Economic and Social Development. ANNEX B Terms of reference of special working groups established under the Cooperation Agreement on Partnership and Development between the European Union and its Member States, on the one part, and the Islamic Republic of Afghanistan, of the other part Article 1 The special working groups may discuss the implementation of the Agreement in the areas they cover. They may also discuss subjects or specific projects related to the relevant area of bilateral cooperation. Article 2 The special working groups shall work under the authority of the Joint Committee. They shall report and transmit their minutes and conclusions to the Chair of the Joint Committee within 30 calendar days after each meeting. Article 3 1. The special working groups shall be composed of representatives of the Parties. 2. The special working groups may invite experts to their meetings and may hear them regarding specific points on the agenda. Article 4 The special working groups shall be chaired by the Party chairing the Joint Committee. Article 5 A representative of the European Union and a representative of the Government of Afghanistan shall act jointly as Secretaries of the special working groups. Article 6 1. The special working groups shall meet whenever circumstances require, on the basis of a written request from either Party, and at least once a year. Each meeting shall be held at a place and date commonly agreed by the Parties. 2. Where one Party requests a meeting of a special working group, the Secretary of the other Party shall reply within 15 working days of receipt of that request. In cases of particular urgency, a meeting of a special working group may be convened at shorter notice, subject to the agreement of the Parties. 3. Meetings of the special working groups shall be jointly convened by the two Secretaries. Article 7 1. Either Party may request the Chair to place an item on the agenda of a meeting of a special working group. Items for inclusion on the agenda shall be submitted to the Secretaries at least 15 working days before the date of the meeting in question. Any supporting documentation shall be provided to the Secretaries at least 10 working days before the meeting. 2. The Secretaries shall communicate the draft agenda to the Parties not later than 5 working days before the meeting. In exceptional circumstances, upon agreement of the Parties, items may be added to the agenda at short notice. Article 8 1. The Secretaries shall jointly draw up draft minutes of each meeting. 2. The meetings of the special working groups shall be held behind closed doors, unless the Chair, in agreement with the Parties, decides that the meeting shall be public.